United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3139
                                  ___________

William Frank Jones, Jr.,                *
                                         *
             Appellant,                  *
                                         *   Appeal from the United States
      v.                                 *   District Court for the
                                         *   Eastern District of Arkansas.
Dale West, Deputy Prosecuting            *
Attorney, Jefferson County, Arkansas, *
                                         *         [UNPUBLISHED]
             Defendant,                  *
                                         *
J. Zuber, Detective, Pine Bluff Police *
Department; K. L. Sergeant, Detective, *
Pine Bluff Police Department; Dick       *
Madsen, Detective, Pine Bluff Police *
Department, originally sued as Dick      *
Madson; J. P. Harrell, Detective, Pine *
Bluff Police Department; Calhoun,        *
Detective, Pine Bluff Police             *
Department; John Does, 1 - aka Agent *
1093, aka Dilipkiman Petal (owner)       *
and John Doe 2 - aka (Owner) Foster      *
Towing & Recovery, Inc., John Doe 3 *
and John Doe 4 - aka Manager, Motel *
65,                                      *
                                         *
             Appellees,                  *
                                         *
Berlin Jones, Circuit Judge of Jefferson *
County, Arkansas; Betty Dickey, Ex- *
Prosecuting Attorney, Jefferson County, *
Arkansas; Steven Dalrylmple,           *
Prosecuting Attorney, Jefferson        *
County, Arkansas; Fred D. Davis, III,  *
Hon., Circuit/Chancery Judge,          *
Jefferson County, Arkansas,            *
                                       *
            Defendants,                *
                                       *
Brenda Hardin, Deputy-Clerk,           *
Jefferson County Circuit Court Clerk’s *
Office,                                *
                                       *
            Appellee.                  *
                                  ___________

                          Submitted: October 3, 2002

                               Filed: October 8, 2002
                                    ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

      Arkansas inmate William Frank Jones appeals following the district court’s1
dismissals and adverse grant of summary judgment in his 42 U.S.C. § 1983 action.
Upon careful de novo review, see Schaller Tel. Co. v. Golden Sky Sys., 298 F.3d 736,
740 (8th Cir. 2002) (Fed. R. Civ. P. 12(b)(6)); Kelly v. Kluck, 249 F.3d 773, 777 (8th
Cir. 2001) (summary judgment), we conclude that the district court did not err in
dismissing some claims and granting summary judgment on others. We further


      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.
                                         -2-
conclude the district court did not abuse its discretion in refusing to enter default
judgment, and in denying Jones a pretrial hearing.

      Accordingly, we affirm. See 8th Cir. R. 47B. Jones’s motions for appointment
of counsel and for transfer to another prison are denied.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-